department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics 02-o01 may -t ey rhert legend taxpayer a taxpayer b attorney c trust t account u date date date date date date 6_month year year state u ira x page company z amount dear this is in response to the authorized representative as supplemented by correspondence dated letter submitted on your behalf by your in which you request several letter rulings under sec_408 of the internal and revenue code code the following facts and representations support said ruling_request taxpayer a whose date of birth was date died on date a resident of state u without having attained age taxpayer a was survived by his wife taxpayer b whose date of birth was date at his death taxpayer a maintained an individual_retirement_arrangement ira ira x with company z trust t dated date was the named beneficiary of taxpayer a’s ira x taxpayer b named trustee of trust t is the article sec_3v of trust t in relevant part provides that taxpayer b as the trust t trustee has the sole discretion to withdraw any or all of an ira balance or to direct that the individual_retirement_account be paid directly to a beneficiary of the trust who is entitled to income or corpus of the trust article ten sec_1 provides in relevant part that taxpayer b is an income and principal beneficiary of trust t in month year taxpayer b through her attorney attorney c contacted company z and requested company z to re-title ira x to read taxpayer a ira f b o taxpayer b trustee of trust t instead of following attorney c’s instructions on or about date year company z distributed_amount from taxpayer a’s ira x and placed amount into account u anon-ira account it has been represented on your behalf that neither taxpayer b nor attorney c was advised of the date year distribution from ira x on or about date year which date was after date year attorney c wrote company z and re-requested company z to re-title ira x to read as indicated about it has been represented that at the time of the date year letter attorney c was page unaware that company z had made the date year distribution from ira x it has also been represented that taxpayer b did not become aware that amount had been distributed from ira x until she received a calendar_year form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras contracts etc in year year is an open tax_year based on the above you through your authorized representative request the following letter rulings that taxpayer b was eligible to roll over amount distributed from ira x into one or more ira s set up and maintained in her name and that pursuant to code sec_408 and revproc_2003_16 taxpayer is granted a period not to exceed days as measured from the date of this letter_ruling to roll over amount into one or more iras set up and maintained in her name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained - sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion pose of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term inherited account does not apply to an ira that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner sec_408 of the code provides in general that distributions required to be made under either sec_408 or sec_408 may not be rolled over sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to - sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also sec_1_408-8 of the regulations question and answer lr b date provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited page right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate the facts of this ruling_request indicate that taxpayer b is the surviving_spouse of taxpayer a furthermore the facts indicate that trust t was the named beneficiary of taxpayer a’s ira x and that relevant provisions of trust t provide that taxpayer b as the trustee of trust t had the authority to pay herself any portion or all of ira x thus under the facts of this case ira x could be paid to taxpayer b without any third party having any discretion with respect thereto as a result taxpayer b would have been eligible to roll over distributions from ira x into an ira or more than one ira set up and maintained in her name thus with respect to your first ruling_request we conclude as follows that taxpayer b was eligible to roll over amount distributed from ira x into one or more ira s set up and maintained in her name with respect to your second ruling_request although taxpayer b could have rolled over the year distribution from ira x into an ira set up and maintained in her name she did not do so within the requisite 60-day period thus the service must determine if she is entitled to relief under code sec_408 d and revproc_2003_16 with respect to said question the internal_revenue_service notes that the company z did not follow the instruction of taxpayer b as provided to company z by attorney c with in short respect to the amounts held in taxpayer a’s ira x at the death of taxpayer a the service notes that the distribution from ira x was made when company z completely disregarded taxpayer a’s instructions with respect to the ira x assets and as a result made an unsolicited and unwanted distribution from ira x thus based on the above facts and representations pursuant to code sec_408 d the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x pursuant to this ruling letter taxpayer b is granted a period of days as measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount not to exceed amount the amount distributed from ira x to another ira or iras described in code sec_408 set up and maintained in her name provided all other requirements of code section page d except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this letter assumes that ira x was described within code sec_408 at all times relevant thereto it also assumes that the rollover ira or iras into which amount will be contributed will also be described in code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling if you wish to inquire about this ruling please contact - se t ep ra t3 ld at sincerely yours fae so rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
